        Case 2:20-cr-00258-JAK Document 11 Filed 10/05/20 Page 1 of 1 Page ID #:16


                                                                                   FILED
                                                                     CL SRI     .S. DISTRICT CO!n?T


                                                                         !J(;I - 5~
                                                                ~F~ITRAL
                                                                 y       DIST /, T OF CIWFORM,~ v ~




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                   cnsE            Ott
                                                  PLAINTIFF                 ~ VYL — ~p ~"'
                             V.                                        ~~


  1V
   ' \Cr-1r~ ~~~5 ~V~,~`
                       ; S                                       ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                            n~rtnv~rr~s).             TO BAIL REFORM ACT


     Upon motion of       ~~' ~~~~                             ,IT IS ORDERED that a detenrion hearing
is set for                                              ,2.~0~ ,at .. c~ B~/ ❑p.m,before the
Honorable                                                      ,in Courtroom 9Sl>

     Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                      (Other custodial officer)




Dated:         ~~~~ ~i~




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFO[tM ACT
CR-66(10/97)                                                                                            Page l of 1
